DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a CON of PCT/CN2019/084860 04/28/2019. 
                                                            Oath/Declaration
3.   The oath/declaration filed on 12/21/2019 is acceptable.
                                                                   Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/21/2019.
                                                                  Drawings
6.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a top end of the support pillar is flush with a top end of the pixel defining layer, and a bottom end of the support pillar is located on the support substrate” must be shown or the feature(s) canceled from the claim 10. No new matter should be entered. 
                                                     Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):

7.    Claim 11 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
         Claim 11 recites the limitation "the support substrate" in line 1. There is insufficient antecedent basis for this limitation in the claim.
        Claim 13 is depend on claim 11, then, it is also rejected under 35 U.S.C. 1129b).
                                             Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1-2, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimayama (U.S. Publication No. 2015/0108512 A1).
Regarding claim 1, Shimayama discloses a display screen, comprising 
           a display area (110, Fig. 2), the display area (110) comprising a pixel area (10R/10G/10B) and a non-pixel area (area between adjacent 10R/10G/10B) located around the pixel area; 
          the display screen comprising a plurality of film layers (12-16) stacked in sequence, the plurality of film layers (12-16) being provided with at least one support pillar (15) therein, the support pillar (15) being located in the non-pixel area (area between adjacent 10R/10G/10B) and being embedded in at least two film layers (16 and 13) along a longitudinal direction orthogonal to a surface of the display screen (e.g. Fig. 1).
       Regarding claim 2, Shimayama discloses wherein the support pillar (15) is integrally formed (e.g. Fig. 1).
      Regarding claim 14, Shimayama discloses wherein a cross-section of the support pillar (15) parallel to a surface of the film layer has a shape of circular, elliptical, rectangular, or triangular (e.g. Fig. 1 and para [0091]).
      Regarding claim 17, Shimayama discloses display device, comprising a display screen of claim 1 (Fig. 26A/26B and para [0168]).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.    Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shimayama (U.S. Publication No. 2015/0108512 A1).
      Regarding claim 4, Shimayama discloses the features of the claimed invention as discussed above including dividing wall (15) has a thickness of, for example, 50 nm to 2500 nm both inclusive (para [0091]), but does not disclose wherein the support pillar has a length of about 5.8 m to about 7.2 m.
         However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the length of the support pillar is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
10.    Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shimayama in view of Baek et al., hereafter “Baek” (U.S. Publication No. 2014/0353630 A1).
      Regarding claim 6, Shimayama discloses the features of the claimed invention as discussed above, but does not disclose wherein the support pillar is made of polyimide or silicone.

comprise one or organic materials selected from a group composed of polyimide, polyamide, acrylic resin, benzocyclobutene, and phenol resin (Fig. 1 and para [0061]).
        It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the  dividing wall  teaching of Baek with Shimayama because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to create resistance to high temperature and strong adhesion. MPEP 2144.06.
11.    Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shimayama in view of Logunov et al., hereafter “Logunov” (U.S. Publication No. 2009/0142984 A1).
      Regarding claim 12, Shimayama discloses the features of the claimed invention as discussed above, but does not disclose wherein the support pillar comprises a plurality of superimposed sub-support pillars.
      Logunov, however, discloses the wall (14) comprises a plurality of sub-walls (30) (e.g. Fig. 8 and para [0022]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shimayama to provide as taught by Logunov for a purpose of increasing effectively sealing for the display screen.
12.    Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shimayama in view of LEE et al., hereafter “LEE” (U.S. Publication No. 2007/0120468 A1).
Regarding claim 15, Shimayama discloses the features of the claimed invention as discussed above, but does not disclose wherein the support pillar has a mesh shape.
      LEE, however, discloses the partition walls 40 is shaped like a mesh (e.g. Fig. 2 and para [0044]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Shimayama to provide wherein the support pillar has a mesh shape as taught by LEE for a purpose of preventing the resistance of the electrode.
                                                      Allowable Subject Matter
13.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 3, 5, 7-11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein there are a plurality of the support pillars, and the plurality of support pillars are distributed in different film layers as cited in claim 3 and wherein the display screen comprises a plurality of sub-pixels, and a periphery of each of the sub-pixels is provided with a plurality of support pillars uniformly distributed as cited in claim 7 and wherein the plurality of film layers comprise a support substrate, a buffer layer, a first interlayer insulating layer, an intra- capacitor insulating dielectric layer, a second interlayer insulating layer, a planarization layer, a pixel defining layer, and a thin film encapsulation layer; a top end of the support pillar is flush with a top end of the pixel defining layer, and a bottom end of the support pillar is 
        Claims 5, 8-9, 11 and 13 are directly or indirectly depend on claims 3, 7 and 10, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                             Cited Prior Arts
14.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. ZHANG (U.S. Publication No. 2017/0372113 A1).
                                                                 Conclusion
15.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/PHUC T DANG/Primary Examiner, Art Unit 2892